Citation Nr: 1145338	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease with herniated nucleus pulposus at L5-6 status post laminectomy, to include as secondary to mechanical low back pain.

2.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to mechanical low back pain.

3.  Entitlement to service connection for hearing loss, to include as secondary to right tympanic membrane perforation, healed.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to mechanical low back pain.

5.  Entitlement to service connection for irritable bowel syndrome to include bowel incontinence, to include as secondary to mechanical low back pain.

6.  Entitlement to service connection for dysfunctional bladder to include incontinence, to include as secondary to mechanical low back pain.

7.  Entitlement to a compensable evaluation for history of right shoulder trauma.

8.  Entitlement to a compensable evaluation for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in September 2007 at the Des Moines, Iowa RO.  The appellant and the appellant's spouse testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a Travel Board hearing in connection with the current claims as well.  The Travel Board hearing was subsequently scheduled and held in June 2011.  The appellant and the appellant's spouse testified at that time and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a hearing before the undersigned Veterans Law Judge, the Veteran reported that he receives injections every three months for his shoulder disability, including shortly before the hearing.  The Veteran reported that he has received consistent treatment for his disabilities at the VA Medical Center in Iowa City, Iowa since approximately 1994.  In addition, the Veteran reports that he received treatment for his disabilities at a facility in Mission, South Dakota upon the referral of VA.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Review of the claims file reveals that complete VA treatment records have not been associated with the claims file.  VA treatment records dating subsequent to October 2008 have not been associated with the claims file and only a few treatment records from the VA Medical Center in Iowa City, Iowa have been associated with the claims file.  Additionally, although the Veteran has submitted Magnetic Resonance Imaging (MRI) records dated in 2010 from a VA facility in Mission, South Dakota, there is no indication that any attempt has been made to clarify and/or obtain complete treatment records from a facility in Mission, South Dakota where the Veteran has reported receiving right shoulder injections based upon a referral from VA.  Accordingly, attempts must be made to obtain complete VA treatment records and to clarify and obtain treatment records from the reported facility in Mission, South Dakota.

In June 1987 the Veteran was afforded a VA medical examination.  After examination the Veteran was noted to have normal hearing and to have a healed tympanic membrane perforation in the right ear.  At the hearing before the undersigned Veterans Law Judge, the Veteran competently reported that he had hearing loss in the right ear and indicated that the hearing loss is due to a tympanic membrane perforation.  The service treatment records reveal that the Veteran was treated in December 1986 for a tympanic membrane perforation in the right ear.  The Board notes that the Veteran has not been afforded a VA medical examination regarding his currently reported hearing loss disability. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As such, the Board finds it necessary to afford the Veteran an examination regarding his reported hearing loss disability.

The most recent VA examination evaluating the Veteran's right shoulder disability was performed in December 2007.  Since that time, the Veteran has provided MRI reports regarding his shoulder and has reported that he receives injections in the shoulder every three months.  The Board notes that this indicates that the Veteran's condition may have worsened since the December 2007 examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, the most recent VA examination evaluating the Veteran's mechanical low back pain disability was performed in April 2006.  In this particular case, as the Veteran's mechanical low back pain disability has not been evaluated in excess of five years, the Board finds the April 2006 VA examination to be too remote in time to address the current severity of the Veteran's mechanical low back pain disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his mechanical low back pain disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, VA medical opinions were most recently obtained in April 2006 and December 2007.  As noted above, additional treatment records have been identified by the Veteran.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Veteran must be afforded additional VA examinations for medical opinions to be rendered regarding the issues on appeal based upon the complete record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA medical records pertaining to the Veteran, including those from the VA Medical Center in Iowa City, Iowa and those that are dated since October 2008.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for health care providers in Mission, South Dakota.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain and associate with the claims folder any medical records identified by the Veteran.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any degenerative disk disease with herniated nucleus pulposus at L5-6 status post laminectomy, radiculopathy of the lower extremities, hearing loss, erectile dysfunction, irritable bowel syndrome to include bowel incontinence, and/or dysfunctional bladder to include incontinence found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any degenerative disk disease with herniated nucleus pulposus at L5-6 status post laminectomy, radiculopathy of the lower extremities, hearing loss, erectile dysfunction, irritable bowel syndrome to include bowel incontinence, and/or dysfunctional bladder to include incontinence found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any degenerative disk disease with herniated nucleus pulposus at L5-6 status post laminectomy, radiculopathy of the lower extremities, erectile dysfunction, irritable bowel syndrome to include bowel incontinence, and/or dysfunctional bladder to include incontinence found to be present is secondary to or aggravated by the service-connected mechanical low back pain.  In addition, the examiner should opine as to whether it is at least as likely as not that any hearing loss found to be present is secondary to or aggravated by the service-connected right tympanic membrane perforation, healed.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his history of right shoulder trauma and mechanical low back pain disabilities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his history of right shoulder trauma and mechanical low back pain disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


